Citation Nr: 0011531	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to December 
1973, with subsequent service with the National Guard and 
Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDING OF FACT

The veteran has submitted evidence of a medical diagnosis of 
PTSD, lay evidence of an in-service stressor, which is 
presumed credible for purposes of determining whether a well-
grounded claim has been submitted, and medical evidence of a 
nexus between the current diagnosis of PTSD and his military 
service.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service in Vietnam.  The 
initial issue, as with any claim for service connection, is 
whether the veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.  

A well-grounded service connection claim for PTSD has been 
submitted when there is medical evidence of a current PTSD 
disability, lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, and medical evidence of 
a nexus between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Because the 
claim is well grounded, the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999); EF v. Derwinski, 1 Vet. App. 324 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999).

As to the requirement that there be medical evidence 
establishing a clear diagnosis of PTSD, it appears that the 
record does not contain the veteran's initial evaluation for 
PTSD.  A VA outpatient entry dated September 1997 shows that 
the veteran was seen for PTSD symptoms and that he was 
scheduled for an evaluation in November 1997.  While the 
veteran did not show for his first appointment, it appears 
that he did complete an evaluation later that month.  
However, this record is not currently associated with the 
claims file.  Records from October through December 1997 
indicate that the veteran continued to receive treatment for 
PTSD.

In this case, the veteran's service records reflect that he 
served in Vietnam from April 1971 to January 1972 but that he 
received no awards or decorations which are exclusively 
awarded for combat.  Therefore, it is necessary that the 
veteran's account of his stressors be corroborated by a 
credible source.  The veteran submitted statements to the RO 
in which he claimed that he witnessed several mortar attacks 
on his compound, including one occasion when he took cover in 
a bunker and saw another man killed by shrapnel.  He also saw 
dead soldiers when he helped with downed helicopters.  
Specifically, he claimed that he was involved in a rocket 
attack at Camp Evans in October 1971 which resulted in dead 
and wounded soldiers.  He also was involved in a fire mission 
later that month which caused American deaths.  A U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
response in October 1999 verified that Camp Evans sustained a 
small arms and rocket fire attack in October 1971 which 
resulted in 7 wounded soldiers.

Thus, it appears that at least one of the veteran's stressors 
is corroborated.  With this verification, the veteran has 
submitted evidence meeting the second requirement of a well-
grounded claim.  

As to the requirement that the evidence establish a link, or 
nexus, between the claimed disability and the veteran's 
service, the evidence of record reflecting diagnosis of PTSD 
references the veteran's Vietnam experiences, but does not 
include discussion of any other causation or etiology for the 
veteran's PTSD.  As such, the Board finds that the evidence 
of record, at a minimum, implies that it is plausible that 
the veteran's military service is etiologically related to 
the current diagnosis of PTSD.  See Hodges v. West, 13 Vet. 
App. 287, 290-91 (2000). 

Thus, the Board finds that the veteran has submitted evidence 
sufficient to meet the low threshold of establishing a well-
grounded claim.  Although the veteran has met the evidentiary 
requirements for submission of a well-grounded claim, the 
evidence of record does not provide sufficient evidence for 
the Board to make an appellate determination as to whether 
service connection for PTSD should be granted.  In 
particular, none of the claimed stressors in this case had 
been verified at the time of the November 1997 evaluation.  
Therefore, any such evaluation is inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  

Under these circumstances, based on its duty to assist the 
veteran in developing the facts of a well-grounded claim, VA 
must provide a new medical examination to obtain the evidence 
necessary to adjudicate the service connection claim.  Cohen, 
10 Vet. App. at 140 (citations omitted); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The further actions 
required to assist the veteran in the development of this 
well-grounded claim are discussed below, in the REMAND 
appended to this decision.  


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded, and, to that extent only, the appeal 
is granted.


REMAND

As discussed above, review of the record discloses that 
additional action by the RO is necessary to assist the 
veteran in development of his well-grounded claim before the 
Board can proceed further in reviewing that claim.  
38 U.S.C.A. § 5107(a).

The VA is deemed to have constructive knowledge of records 
generated by it and, in this case, has actual knowledge of 
the existence of those records.  As such, they are considered 
to be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  It appears that 
there are additional VA clinical records relevant to the 
veteran's claim of service connection for PTSD which have not 
yet been associated with the record.  Accordingly, all VA 
medical records pertaining to the veteran's PTSD, 
particularly the November 1997 evaluation, and all records of 
treatment for PTSD from January 1998 to the present, should 
be obtained and associated with the claims file.

If a veteran is determined to have "engaged in combat with 
the enemy" then his testimony concerning stressors alone 
will constitute sufficient proof of service connection for 
PTSD, provided it is consistent with the "circumstances, 
conditions and hardships of such service," and further 
provided that the stressors alleged are found to be 
etiologically related to the veteran's diagnosis.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304(b)(2),(d), (f) (1999); Cohen, 10 Vet. App. 
at 145).  However, where the veteran did not engage in combat 
or the claimed stressor is not related to combat, the 
veteran's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  The veteran, in his 
October 1998 hearing, contends that, although he does not 
have a combat decoration, he did engage in combat with the 
enemy.  The RO should determine whether the veteran did 
engage in combat with the enemy.

As noted in the discussion preceding the ORDER above, at 
least one of the veteran's stressors has been independently 
verified.  However, the veteran's PTSD diagnosis appears to 
have been predicated on a questionable factual basis as the 
veteran's only VA examination occurred before the USASCRUR 
response, and therefore, before the examiner had verification 
of any of the veteran's stressors.  If a diagnosis of PTSD 
upon examination is unsupported by the facts or findings, the 
only proper course is to return the examination as incomplete 
for rating purposes, note the deficiencies (e.g., potential 
inadequacy of stressors), and request reexamination.  Id.; 
cf. Zarycki; Swan v. Brown, 5 Vet. App. 229, 233 (1993) 
(permitting denial of service connection under old DSM-III-R 
standards where VA non-medical personnel reasonably 
determined that veteran was not "exposed to more than an 
ordinarily stressful environment;" held "no longer 
applicable" per Cohen, 10 Vet. App. at 142).  The veteran 
should be afforded another VA examination in which the 
examiner identifies which verified stressors, if any, are the 
cause of the veteran's PTSD.  

Moreover, the findings by the USASCRUR relating to the combat 
operations of the veteran's unit should be considered with 
regard to Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that the VA erred in finding no evidence of objective 
stressors because a clerk typist did not directly participate 
in combat but witnessed and assisted in combat operations).

The Board notes that the determination of the sufficiency 
(but not the existence) of a stressor is now exclusively a 
medical determination for mental health professionals, who 
are "experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. 
at 140.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all VA medical 
records, previously not acquired, 
pertaining to the veteran's PTSD.  In 
particular, the RO should attempt to 
obtain the evaluation performed in 
November 1997, and VA clinical records 
from January 1998 to the present.  The 
veteran should also be given the 
opportunity to identify relevant non-VA 
clinical records, if any are available.

2.  The RO should prepare a report 
detailing the response from USASCRUR 
regarding verification of the veteran's 
claimed stressors in this case including 
the information from USASCRUR regarding 
the October 1971 attack on Camp Evans.  
This report is then to be added to the 
claims folder and forwarded to the 
examiner who conducts the examination 
requested in number 3, below.  

3.  The RO should arrange for the veteran 
to be accorded an examination by a VA 
psychiatrist.  The purpose of the 
examination is to determine the nature 
and etiology of any psychiatric disorder 
which may be present.  All indicated 
studies, including post traumatic stress 
disorders sub-scales, are to be 
performed.  In determining whether or not 
the veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports provided by USASCRUR 
and/or the RO may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify which stressors 
detailed in the USASCRUR's and/or the 
RO's report are responsible for that 
conclusion.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on the verified history 
provided by either the USASCRUR and/or 
the RO.  If the examiner relied upon a 
history which is not verified, that 
examination report must be returned as 
inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history is 
inadequate.  Cohen v. Brown, 10 Vet. App. 
128, 140 (1997); West v. Brown, 7. Vet. 
App. 70, 77 (1994).

5.  When the above development has been 
completed, the case should again be 
reviewed by the RO and a rating decision 
prepared.  This rating decision should 
address the revised criteria for PTSD, as 
well as the holdings of Cohen v. Brown, 
10 Vet. App. 128 (1997) and Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case.  The veteran should then be 
afforded a reasonable opportunity to 
respond before the claims file is 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
clarify the medical evidence.  The Board intimates no 
opinions as to the eventual determinations to be made in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

